Citation Nr: 1747343	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  11-12 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for left hip disability, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for service connection for a lower back disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1982 to August 1985 and March 1989 to August 1992, to include service in the Persian Gulf War from December 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The case was previously remanded for additional development by the Board in November 2013, May 2014, and January 2015.

The Board remanded the service connection claim for a left hip disability and added the issue of service connection for a lower back disability, with instructions for the RO to develop and adjudicate that claim in the first instance.  The RO included the back claim in the July 2017 supplemental statement of the case (SSOC).  The Board accepts jurisdiction of the claim as the Veteran was led to believe that claim was on appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  Thus, the issues before the Board are as noted on the title page.  


FINDINGS OF FACT

1.  The competent and credible evidence is against a finding that Veteran's left hip disability was caused or aggravated by any incident in service.

2.  The competent and credible evidence is against a finding that Veteran's lower back disability was caused or aggravated by any incident in service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).

Left Hip Disability

The Veteran's service treatment records (STRs) are silent regarding complaints, findings, or a diagnosis of any left hip injury or disability.  The separation examinations from both periods of the Veteran's active duty service do not indicate that the Veteran had any hip disability.

VA treatment records from February 2008 include X-ray imaging of the hips indicating that the hips were normal.  February 2008 VA outpatient treatment records indicated pain to the left hip.  In March 2008 the Veteran reported intermittent feelings of tightness involving his left hip area.  Range of motion and straight leg raise testing yielded normal results and no sensory or motor deficit was noted.  The Veteran's explanation of his leg pain was described as vague but bothersome and triggered by walking longer distances.

A VA examination including the Veteran's hips was conducted in September 2009.  X-ray evidence showed mild osteoarthritic changes in the hips though full range of motion was noted.  No nexus opinion was rendered.

VA treatment records include a July 2011 primary care assessment record that indicates the Veteran was experiencing leg pain.  However, there is no specific indication that it is localized to the left hip.

In April 2013 the Veteran's representative recharaterized the Veteran's left hip service connection claim to include as due to an undiagnosed illness associated with his service in the Persian Gulf. 

In January 2014 the Veteran underwent a VA examination for his hips and thighs.  The examiner determined that the Veteran did not have any diagnosable hip or thigh condition, and did not previously have any such condition.  Range of motion for the left hip was full with no painful motion noted.  The examiner opined that the lack of a diagnosable hip disability, normal physical examination, normal X-ray results, and no history of any injury combined to make it less likely that no that the current left hip complaints were related to active duty service.

In June 2014 the Veteran underwent another VA examination for his hips and thighs.  Again the examiner determined that the Veteran did not have any diagnosable hip or thigh condition, and did not previously have any such condition.  The Veteran stated that he experienced hip pain while in service but denied any specific in-service accidents or injuries to his hips.  The examiner opined that the Veteran does not have any current hip disability including the previously classified left hip strain or osteoarthritis.  Specifically the examiner classified the Veteran's September 2009 osteoarthritis diagnosis as a "tentative diagnosis" which was not further confirmed by radiographs.  The examiner stated that there was no current evidence of arthritis in the Veteran's hips and that the pain experienced was more likely secondary to lower back pain or peripheral artery disease in his left leg, which was not due to service.

Pursuant to the Board remand, the Veteran underwent a VA hip and thigh examination in February 2016.  The examiner found that the Veteran had no current diagnosis associated with his left hip.  The examiner acknowledged the Veteran's 2009 diagnosis of a left hip strain and the Veteran's statements that he began experiencing left hip pain in-service.  However, the examiner pointed to the lack of documented in-service evidence of a left hip injury and cited the current examination and X-ray results as being normal with no indication of any left hip disability.  The examiner opined that it was less likely than not that the Veteran's current left hip condition was caused by or related to active service and as rationale provided that his original diagnosis of a left hip strain came in the post-service years following a motor vehicle accident in 1999 and a fall from a ladder in 2008.  The examiner found these two incidents to be the more likely source of the Veteran's residual pain symptoms.  Additionally, the examiner commented that the Veteran's non service-connected peripheral arterial disease may be a contributing factor to his left hip pain.

The Board finds that entitlement to service connection for a left hip disability, to include as due to an undiagnosed illness is not warranted. 

The Veteran's current left hip disability is not diagnosed as a specific condition but manifests with pain.  The Board notes that a complaint of pain alone is not enough to establish that there is a disability.  There must be competent medical evidence of underlying pathology.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The Board finds the opinions of the June 2014 and February 2016 VA examiners to be the most probative evidence of record regarding the Veteran's claimed left hip disability.  The June 2014 examiner acknowledged the previous left hip strain diagnosis and osteoarthritis but determined that it was more appropriately explained as a tentative diagnosis of the hip pain which was likely due to the lower back injury the Veteran was diagnosed with following the motor vehicle accident.  This was supported by the conclusions of the February 2016 VA examiner.  As described below this back injury is not entitled to service connection.  Both examiners also endorsed the possibility that the pain the Veteran experienced in his left hip was associated with the left leg peripheral artery disease which is not service-connected.

The Board also finds that the Veteran is not entitled to service-connection for a left hip disability as an undiagnosed illness caused by his Persian Gulf service pursuant to 38 C.F.R. § 3.317.  While the Board acknowledges the VA examiner characterizations of the Veteran's left hip pain as undiagnosed, it has been more likely attributed to either the Veteran's lower back disability or peripheral artery disease.  Therefore, the Veteran's left hip pain is not an undiagnosed illness for the purposes of 38 C.F.R. § 3.317.

Lastly, the Board notes that even accepting the previous diagnosis of a left hip strain the Veteran's would still not be entitled to service connection.  The STRs and separation examinations for both periods of active service are silent for complaints or treatments of left hip pain.  The first documented complaint of any such pain followed the Veteran's post-service motor vehicle accident which, as stated above by the VA examiners, is the likely cause of the residual hip pain.  Therefore, the probative evidence of record weighs against the Veteran's claim and entitlement to service connection for a left hip disability is denied.

b.  Lower Back Disability

The Veteran's STRs contain a notation In May 1984 documenting a complaint of pain on the left side of the lower back which was developed while dancing.  There was no documentation of specific trauma to the lower back but pain upon palpation was noted on the left side.  The diagnosis rendered was a left lower back muscle strain.  This is the only mention of the issue or any other back injuries in the Veteran's STRs.  Both separation examinations are silent for back injuries or disabilities.  In 1999 the Veteran was involved in a motor vehicle accident.  Emergency Room records from St. Josephs/Candler reveal a diagnoses of a lumbar strain.

VA treatment records from February 2008 include X-ray imaging of the lumbosacral spine which showed normal vertebrae, configuration, and alignment with preserved disc spaces.  In March 2008 the Veteran reported that he was experiencing intermittent back pain.  Range of motion was within full limits  The Veteran described experiencing these symptoms for longer than a year.

April 2008 VA treatment records indicate that the Veteran stated he experienced intermittent lower back pain which radiated into his left leg.  The pain was described as burning, sharp, shooting, and stabbing exacerbated by activity and exercise.  May 2008 VA physical therapy records provided that the Veteran experienced daily to intermittent back pain.  The only diagnosis rendered was "back pain."

August 2012 VA treatment records indicate that a physical examination of the Veteran's back revealed normal results.  July 2015 VA primary care assessment records indicate that the Veteran reported experiencing lower back pain.  August 2015 VA treatment records include a physical examination of the Veteran's back.  The results reveal the back to be not tender with normal range of motion in flexion and negative straight leg raise signs bilaterally.

Pursuant to the Board remand, the Veteran underwent a VA examination of his back in February 2016, after which the examiner diagnosed mild degenerative disc disease at the L4-L5 region of the spine.  The examiner stated that the Veteran's STRs did not reveal any complaints of in-service back pain.  The examiner also discussed the 1999 post-service motor vehicle accident which resulted in a diagnosis of a lumbar strain.  The opinion of the examiner was that it was less likely as not that the Veteran's lumbar degenerative disc disease was caused by or related to active service due to the lack of documented lower back issues in service and the intervening incidents of a post-service motor vehicle accident and the 2008 fall from a ladder.  It was the VA examiner's opinion that these post-service back traumas were the more likely cause of the current lower back disability.

In June 2016 the same examiner issued an addendum to his February 2016 opinion.  The addendum noted that the STRs did in fact reveal a report of pain to the left side of the lower back in May 1984.  The diagnosis rendered was a muscle strain in that area.  However, the examiner also noted that this did not change his opinion regarding service connection.  As rationale the examiner explained that there was no further mention of the strain in the Veteran's STRs and his separation examinations were notably silent for any ongoing lower back issues.  The examiner further explained that the type of injury described in the STRs was not an injury causing trauma to the spine and is typically resolved.  The examiner then reiterated his rationale concerning the intervening post-service back traumas as additional rationale for his negative nexus opinion.

The Board finds that entitlement to service connection for a lower back disability is not warranted.

The Veteran is currently diagnosed with lumbar degenerative disc disease.  Additionally, the record includes a prior post-service diagnosis of a lower back strain following a motor vehicle accident in 1999.  The only lower back injury or complaint noted in the Veteran's STRs is a lower back muscle strain in May 1984 which was not associated with any trauma to the spine.  Regarding this injury the June 2016 examiner explained in his addendum that the type of muscle injury the Veteran sustained in-service was not an injury that caused additional trauma to the spine and "typically" resolves.  The rationale from his previous February 2016 examination further cites the post-service motor vehicle accident as the incident that resulted in the first documented post-service evidence of the lower back disability that became his current diagnosis.  Therefore, the examiner determined that it was more likely that the Veteran's lumbar degenerative disc disease was due to his post-service lower back trauma.

The Board has considered the Veteran's lay assertions in deciding both claims.  He is competent to report what he experiences and lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the hip and back disabilities at issue are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding etiology and 
could have multiple possible causes and etiology.  Thus, the disabilities fall outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  The Board places substantial weight on the VA examiner's February and June 2016 opinions.  The opinions addresses the pertinent question at hand, describes the disability in sufficient detail, and thoroughly explains the reasoning for the conclusions reached, thus, allowing the Board to make a fully informed evaluation of the underlying medical issue.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The opinions are probative evidence in this matter, and because there is no competent evidence to the contrary, it is persuasive.  Therefore, entitlement to service connection for a left hip disability and a lower back disability  is not warranted.


ORDER

Entitlement to service connection for a left hip disability, to include as due to an undiagnosed illness is denied.

Entitlement to service connection for service connection for a lower back disability is denied.




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


